Trippe, Judge.
The judgment sought to be enjoined was obtained in April, 1,869. Both the parties to the note confessed judgment. The complainant having sworn that he was only security, judgment was accordingly so taken. Since that time, some seven or eight efforts have been made by affidavits of illegality, *60affidavits under the relief laws, and by injunction, to resist the collection of the debt. Now an injunction is asked, ou grounds contradicting the note, the bond for titles, and in conflict with several of the proceedings heretofore instituted, and the affidavits on'which they were founded. Under the facts, the chancellor did not err in refusing to add another injunction to the vast mass of litigation that has already arisen in the case. We see no ground for granting it. The debtors paid a large portion of the.debt in 1866, several years after the death of the payee.
Judgment affirmed.